Citation Nr: 1519375	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-40 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1985 to December 1985, September 1991 to January 1992, and September 2001 to May 2002, with additional periods of active duty for training (ACDUTRA) with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2011, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for multiple sclerosis (MS), the record reflects that MS preexisted the Veteran's period of active duty from September 2001 to May 2002.  Specifically, an October 1996 MRI report indicates "most likely" MS.  An August 2008 statement from a private physician from the Oak Clinic for Multiple Sclerosis notes that the Veteran's symptoms of MS developed in October 1996 and this is most likely when he developed the disease.  Additionally, the April 2009 VA neurologist opined that "symptoms of MS clearly began prior to entering the military."  

The private physician from the Oak Clinic for Multiple Sclerosis indicated in a February 2011 report that the Veteran's "symptoms [of MS] were made worse while in service by his stressful duties."  It is not specified whether this aggravation was beyond the natural progress of the disease.  He added that there was a "presumption of aggravation" during the September 2001 to May 2002 period of service in his medical opinion.  The April 2009 VA examiner indicated that "it is unclear whether there was significant progression."  It was opined that the disability increased in severity after service.  These opinions do not specify whether there is any indication that the disease increased in severity beyond its natural progress during any period of active duty.   

Regarding the Veteran's claim for right knee disability, the record shows that the Veteran was placed on permanent physical profile for his right knee (torn ACL) during a period of ACDUTRA in October 1999.  However, an injury is not documented in the Veteran's service treatment records.  A September 2000 private treatment report indicates that the Veteran was well until about 1 and a half years prior when he suffered a traumatic injury to his knee as a result of a fall. The Veteran reported that he was evaluated by a Dr. M who diagnosed an anterior cruciate ligament tear.  In November 2000, the Veteran underwent a right knee arthroscopy.  A June 2001 note from the Veteran's treating physician indicated that the Veteran should not run for 6 months.  There are no further records of treatment for a right knee disability since February 2005.

Here, the evidence demonstrates that the Veteran's knee injury occurred prior to his period of active duty from September 2001 to May 2002.  As noted above, a service connection claim based on a preexisting disability must be analyzed according to the "clear and unmistakable evidence" standard.  Accordingly, a VA examination and opinion is necessary to determine whether the Veteran's preexisting right knee disability was clearly and unmistakably aggravated by his period of active duty from September 2001 to May 2002.  

All outstanding VA and private treatment records should be obtained on remand.  In particular, the Board notes that there is no record of a diagnosis of an anterior cruciate ligament tear from Dr. M. in the record.  Accordingly, all efforts must be made to obtain such record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA and private treatment records pertaining to the Veteran's multiple sclerosis and right knee disability.  In particular, the RO should request authorization from the Veteran to obtain any private treatment records from Dr. M. dated 1998 to 1999.  See September 2000 private treatment record.

2.  Obtain an addendum opinion from the November 2009 VA examiner (or another neurologist if not available).  The examiner should opine as to whether there was a permanent increase in multiple sclerosis beyond its natural progress in service.  

In forming the above opinion, the examiner shall specifically acknowledge and comment upon any potential symptoms of multiple sclerosis documented in the Veteran's service treatment reports from September 2001 to May 2002.  The examiner shall also comment upon a private treatment record dated September 2005 in which the Veteran discusses his symptoms of MS since October 1996, as well as the February 2011 private opinion which indicates that the Veteran's multiple sclerosis symptoms were aggravated by active duty.

If the examiner cannot answer the above questions without resorting to speculation or remote possibility, the examiner must indicate why that is so.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee disability.  The claims file must be made available to, and reviewed by, the physician.  All appropriate testing should be conducted.

The physician should identify all current diagnoses of the right knee.  The physician should then opine as to whether a right knee disability was incurred during a period of active duty or underwent an increase in its severity beyond its natural progress during a period of active duty, including service between September 2001 and May 2002.

If the examiner cannot answer the above questions without resorting to speculation or remote possibility, the examiner must indicate why that is so.

4.  After the requested development has been completed, the case should again be reviewed by the AOJ.  If any claim remains denied, the Veteran and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto. Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




